Citation Nr: 1315083	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  06-10 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including depression, anxiety, and undifferentiated somatoform disorder with associated symptoms of fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the military from October 1984 to August 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, reopening and granting the Veteran's previously denied claim for service connection for seborrheic dermatitis.  The RO assigned an initial 30 percent rating for this disability, initially retroactively effective from July 1, 2004, and denied claims for service connection for hypersomnolence, claimed as Gulf War Syndrome, and PTSD.  Although the Veteran submitted timely notices of disagreement (NODs) concerning the 30 percent rating initially assigned for his seborrheic dermatitis, see Fenderson v. West, 12 Vet. App. 119 (1999), and for service connection for hypersomnolence and PTSD, the RO only provided a statement of the case (SOC) in March 2006 on the claims for service connection for PTSD and a higher initial rating for his seborrheic dermatitis, effective July 1, 2004.  Later that month, he submitted a timely substantive appeal (VA Form 9) concerning all issues listed in that March 2006 SOC, to perfect his appeal of those claims to the Board.  See 38 C.F.R. § 20.200 (2012).

The RO first addressed his NOD with the denial of service connection for hypersomnolence, claimed as Gulf War Syndrome, in a March 2008 supplemental SOC (SSOC) that, while inappropriately titled, nevertheless met the substantive requirements outlined in 38 C.F.R. §§ 19.29 and 19.30.  See 38 C.F.R. § 19.31(a) ("[t]he agency of original jurisdiction will respond to [NODs] on newly appealed issues not addressed in the [SOC] using the procedures in §§ 19.29 and 19.30 
of this part").  Although the Veteran has not submitted another VA Form 9 since the March 2008 SSOC, the Board finds the October 2008 statement from his representative referencing the March 2008 SSOC contains the necessary information to also perfect his appeal of this other claim.  See 38 C.F.R. §§ 20.200 and 20.202; see also Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

In May 2007, during the pendency of this appeal, the RO issued a rating decision granting an earlier effective date of August 23, 1993, for the award of service connection for seborrheic dermatitis on the basis of clear and unmistakable error (CUE), also assigning an initial rating of 10 percent for this disability, and confirming and continuing the higher 30 percent rating since July 1, 2004.  In October 2007, in response, the Veteran filed an NOD with that initial 10 percent rating for this disability as of August 23, 1993 (which was the day following his discharge from service).  The RO first addressed his NOD with the initial 10 percent disability rating assigned for seborrheic dermatitis, as of that date, in the March 2008 SSOC, which also met the substantive requirements of 38 C.F.R. §§ 19.29 and 19.30 concerning this claim.  So the Board finds that the October 2008 statement from the Veteran's representative referencing that SSOC contains the necessary information to also perfect the appeal of that initial rating for the seborrheic dermatitis.  See 38 C.F.R. §§ 19.31(a), 20.200, and 20.202; see also Percy, 23 Vet. App. at 44-45. 

In a March 2008 rating decision, the RO made the higher 30 percent rating for the seborrheic dermatitis retroactive from an earlier effective date - August 30, 2002 (so not just as of July 1, 2004).  In yet another decision since issued in June 2008, the RO denied entitlement to an initial rating higher than 10 percent for this disability for the immediate preceding period from August 23, 1993, to August 29, 2002, and a rating higher than 30 percent since August 30, 2002.  Hence, the appeal of this claim from that point concerned bifurcated ratings as of these dates. 

In June 2010, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran clarified that his claim, which had been alternately presented as hypersomnolence, Gulf War Syndrome, and chronic fatigue syndrome (CFS) essentially reflected his experience and constellation of symptoms including, but not limited to, fatigue.  Also following the hearing, he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

In November 2010, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration, including especially to ascertain whether the Veteran may be considered a Persian Gulf War (PGW) Veteran in accordance with 38 U.S.C.A. § 3.317(d)(2) (West 2002), so by, if necessary, contacting the U. S. Joint Service Records Research Center (JSRRC) and/or the National Personnel Records Center (NPRC) for clarifying information concerning this and assuming he provided the level of detail and information required for a meaningful search for corroborating evidence.  VA compensation examinations and medical nexus opinions also were needed concerning the etiology of his claimed disabilities, particularly insofar as whether they are related or attributable to his military service or date back to his service or are manifestations of undiagnosed illness if instead determined he was a PGW Veteran who consequently may have PGW Syndrome.

The reports of his January and March 2011 VA compensation examinations, on remand, acknowledge his complaints of CFS, hypersomnolence, memory loss, loss of concentration, and muscle pain, and his belief they may be manifestations of undiagnosed illness due to PGW Syndrome.  So the Board considered this possibility since VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Buckely v. West, 12 Vet. App. 76, 83 (1998).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination, as this Veteran rather recently did when submitting statements in support of his claims in May and August 2012.


Because, however, still further development was required concerning any claim for service connection for an acquired psychiatric disorder other than PTSD, the Board separated the claim for PTSD from the more general claim for an acquired psychiatric disorder so that the latter claim could be remanded to the RO via the AMC for further development.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that claims based on distinctly diagnosed diseases may be considered as separate and distinct claims).  But see, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008) (separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for the disability); and Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Further concerning the remanded claim for service connection for an acquired psychiatric disorder, other than PTSD, including undifferentiated somatoform disorder, with symptoms including fatigue, hypersomnolence, memory loss, loss of concentration, and musculoskeletal pain; anxiety; and/or depression, etc., the Board must consider all mental disorder diagnoses of record and the VA examiner's determination that the Veteran's symptoms claimed to be related to chronic fatigue are, in actuality, manifestations of his psychiatric disorder.  See Young v. Shinseki, 25 Vet. App. 201, 202 (2012) (holding that a claim for PTSD encompassed a claim for another psychiatric disorder where the evidence developed during the processing of his claim indicated that the symptoms he complained about were caused by the other psychiatric disorder) (citing Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009)); see also January 2011 and March 2011 VA examination reports (showing that the symptoms the Veteran attributed to PGW Syndrome are, instead, symptoms of his acquired psychiatric disorder).


In October 2008, the Veteran filed a claim for service connection for chronic fatigue and insomnia as secondary to PTSD.  During his June 2010 hearing before the Board, he contended that the existence of surgical scars resulting from the removal of potential malignancies justified a higher disability rating in his claim for higher initial ratings for seborrheic dermatitis.  In the August 2012 decision, the Board discussed the fact that the potential malignancies and resulting scars are not currently service connected and constitute a separately diagnosed disorder not related to or a manifestation of the service-connected seborrheic dermatitis such that service connection would have to be established before VA can properly consider whether these scars would justify a higher or additional rating. 

In the August 2012 decision, the Board denied service connection for PTSD and an undiagnosed illness with manifestations of fatigue, hypersomnolence, memory loss, loss of concentration and/or muscle pain, and fatigue due to CFS as a medically unexplained chronic multi-symptoms illness.  Higher ratings for the seborrheic dermatitis also were denied.

In May 2012, the Veteran filed an additional claim of entitlement to a higher rating for his sinusitis, which is a service-connected disability that is presently rated as 0-percent disabling, so noncompensable.  Also, in August 2012, he raised still additional claims of entitlement to payment or reimbursement for travel expenses that he had incurred in obtaining medical treatment.  In August 2012, he filed claims of entitlement to a total disability rating due to individual unemployability (TDIU) and for special monthly compensation (SMC) on the premise that he needed regular aid and attendance (A&A) of another person, namely, his wife.  The Board's August 2012 decision pointed out these claims had been raised by the record, but had not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over them in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Although these additional claims previously were referred to the RO for appropriate action, none was taken concerning them, so the Board is again referring them.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, though, the claim requires still further development before being decided on appeal, so the Board is again remanding it to the RO via the AMC.


REMAND

The prior remands in November 2010 and August 2012 were to correct deficiencies in prior VA compensation examination opinions and rationales.  But as the VA examiners who provided the March 2011, April 2011, and even since March 2013 examinations and the February 2012 addenda still have not adequately complied with the remand directives, the Board has no choice but to again remand this claim.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

The Board also points out that the August 2012 remand instructions directed the AMC to return the claims file to the prior VA examiner and, if unavailable, forward the file to someone equally qualified.  It is noteworthy that the March 2011 VA compensation examiner was a psychologist, as was the first clinician the claims file was given to when the original examiner was unavailable.  But when this second opinion was found inadequate, the claims file was given instead to a podiatrist who is not equally qualified to comment on mental health related issues.  An opinion may decline in probative value even where the statement comes from someone with medical training, if, as here, the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).


Therefore, on remand, a supplemental opinion must be obtained regarding the etiology of the Veteran's variously diagnosed disorder - including as an undifferentiated somatoform disorder - supported by a discussion of the underlying rationale for the opinion expressed.  In providing this opinion, the examiner must acknowledge the Veteran's claims of having experienced continuous symptoms of depression and fatigue since his discharge from service, but the Veteran also must recognize that he cannot establish the required linkage between any current disability shown and his military service by showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) unless the condition identified is amongst those listed in § 3.309(a) as "chronic".  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The remand directives also required the AMC to ask the Veteran to identity VA and non-VA healthcare providers since April 2009.  Although treatment records were obtained from the Long Branch VA medical facility, there is no indication the Veteran was asked to also identify any non-VA treatment providers.  This deficiency also requires another remand.  See Stegall, supra.  

Accordingly, the claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA and non-VA mental health care providers who have treated him since April 2009.  As the Long Branch VA Medical Center records since September 2012 were obtained in response to the prior remand, only records since September 2012 must be obtained from this facility.  With the Veteran's assistance, by providing completed authorizations, obtain copies of all non-VA treatment records.  

Since any such records identified would not be in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Once the requested records are obtained or deemed unattainable, forward the claims file with the additional records to a psychologist or psychiatrist to obtain an opinion and rationale regarding the etiology of the claimed acquired psychiatric disorder.

With regards to each diagnosed psychiatric disorder other than PTSD, to specifically include undifferentiated somatoform disorder, anxiety, and depression, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the disorder is related or attributable to any disease, injury or event during the Veteran's military service from October 1984 to August 1993, or, if a psychosis (38 C.F.R. § 3.384), initially manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, meaning by August 1994, or is otherwise the result of his service.

In making these important determinations, the examiner must consider the treatment records in the claims file as well as the Veteran's reported fear of death and similar tragedy from accidents that he says occurred while he was in the air and his guilt over having contributed to risking the lives of others toward the end of his period of active service and acknowledge testimony from the Veteran and his wife that he has had symptoms of depression and fatigue ever since service.  The examiner must also consider an April 1991 service treatment record showing the Veteran was seeking treatment for throat symptoms and tongue lesions that were possibly related to a sexually transmitted disease (STD) and the notation in the records stating he also reported he was scared.

Even if it is determined the Veteran's anxiety and/or depression are not directly or presumptively related to his military service, the examiner should additionally determine the likelihood (very likely, as likely as not, or unlikely) these symptoms are manifestations of a disability or acquired psychiatric disorder nonetheless found to be due to his military service, so in this respect secondarily related, meaning caused or aggravated by a service-connected disability.

The examiner must discuss the underlying reasoning or rationale for his/her opinions, if necessary citing to specific evidence in the file supporting conclusions.

If the person designated to provide this additional comment determines the Veteran needs to be reexamined, then have him reexamined.  This, however, is left to the discretion of the person designated to provide this additional comment.  In another examiner is deemed necessary, then the Veteran hereby is advised of the potential consequences of his failing to report for the mental status evaluation.  38 C.F.R. § 3.655(b) (2012).


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


